Citation Nr: 0712970	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic basal 
bronchitis with right apical scarring.

2.  Entitlement to service connection for a dental disorder, 
claimed as temporomandibular joint dysfunction and various 
disorders of the teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, denying 
service connection for chronic basal bronchitis with right 
apical scarring and for a dental disorder, to include 
temporomandibular joint dysfunction.  

In his substantive appeal, the veteran asserted that he 
developed dental problems from anti-psychotic medication.  
Since service connection is in effect for schizophrenia, the 
Board construes this statement as raising a claim for service 
connection for a dental disorder secondary to treatment for 
service-connected paranoid schizophrenia.  Since this matter 
has not been developed or certified for appellate review, the 
Board refers it to the RO for clarification and any indicated 
action.  

Based on a review of the arguments, it is unclear if the 
veteran is seeking entitlement to VA outpatient dental 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  Given the veteran's 
contentions and the procedural history of this issue, his 
dental claim was developed as an application for service 
connection and compensation, without regard to entitlement to 
outpatient dental treatment.  If the veteran intends to 
pursue a claim for outpatient dental treatment, he should 
contact and so inform the Medical Administrative Service 
(MAS) of his nearest VA Medical Center, in order for the MAS 
to take appropriate action regarding that issue, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).




FINDINGS OF FACT

1.  There is no showing of a disorder of the veteran's teeth 
for which a grant of service connection is possible.  

2.  A temporomandibular joint (TMJ) disorder is first shown 
many years following the veteran's discharge from service and 
competent evidence of a nexus between such disorder and the 
veteran's period of military service is lacking.  

3.  There is no medical evidence of chronic lung disease 
during service or for many years thereafter, nor is there 
competent evidence of a nexus between a current lung disease 
and any incident of or finding recorded during service. 


CONCLUSION OF LAW

1.  A dental disability, claimed as TMJ dysfunction and 
various disorders of the teeth, were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326, 3.381, 4.150 (2006).

2.  A chronic lung disease was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for service connection for dental and lung disorders, 
notice of what part of that evidence is to be provided by 
him, and notice of what part VA will attempt to obtain for 
the veteran were furnished to him in the RO's letter of 
October 2002.  The veteran was thereby notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the VCAA letter of October 2002 was issued by the RO 
prior to its initial adjudication of the claims at issue in 
April 2003.  

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of service 
connection for either disorder in question.  Thus, it is 
determined that prejudice would not result to the veteran 
were the Board to enter a final decision as to the matters 
herein addressed on its merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA and non-VA medical personnel during 
postservice years.  No VA medical examination has been 
afforded specifically with respect to the claim for service 
connection for a dental disorder, and none is warranted.  In 
this regard, notice is taken that, while there is a showing 
of current disability involving TMJ dysfunction and one or 
more tooth abnormalities, the veteran has not presented any 
competent evidence that there exists any tooth disorder for 
which a grant of service connection is authorized by law or 
that there exists a nexus or link between his claimed TMJ 
disorder, which was first shown almost 18 years after 
service, and his period of military service.  A lung disease 
is also not apparent until many years post-service and there 
is no competent opinion that suggests a nexus between a 
current lung disease and service.  In the absence of such 
evidence, the Board finds that there is no duty to afford the 
veteran any further assistance in the form of a medical 
examination or opinion.  Given that there is ample competent 
evidence of record to render an appellate decision on both 
issues on appeal, there is no duty to provide an examination 
or to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Engagement by the veteran in combat with the enemy is neither 
alleged, nor shown, and, as such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
instance.  Even were that statute applicable to the facts of 
this case, it is noted that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

                         Dental Disorder, to include TMJ 
Dysfunction

It is contended on behalf of and by the veteran that he has a 
TMJ disorder and problems with his teeth that originated 
during his period of military service.  He alleges that 
grinding of his teeth in service and thereafter was 
responsible for the onset of his problems or at least a 
steady deterioration thereof.  

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916, such as impairment of the 
mandible, loss of a portion of the ramus, loss of a portion 
of the maxilla, and limited motion of the temporomandibular 
articulation.  Compensation is available for loss of teeth 
only if such is due to loss of substance of body of maxilla 
or mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2006); as indicated above, this 
case has been developed solely on the basis of entitlement to 
VA compensation based on a grant of service connection, and 
consideration is not herein afforded as to the veteran's 
eligibility for VA dental treatment on an outpatient basis.  

With respect to the alleged tooth problems, it is noted that 
the veteran's service medical records reflect no dental 
disorder other than missing, restorable, and nonrestorable 
teeth, nor is any dental trauma shown therein.  While service 
medical records identify two instances of head lacerations, 
trauma specific to the face or mouth or treatment therefor, 
including any related dental care, is not documented.  
Certain inservice dental procedures, including restorations 
of carious teeth and one or more extractions, are indicated.  
After service, the veteran is shown to have been referred in 
June 1991 for evaluation and treatment of carious teeth, and, 
beginning in 1992, the presence of carious teeth and a 
variety of dental prostheses and restorations, pulpitis, an 
edentulous maxillary and mandibular arch, and a periapical 
infection of tooth number 39, are demonstrated.  

However, as discussed above, service connection for the tooth 
disorders shown by the veteran's service medical and dental 
records may not be granted by law.  Because the 
aforementioned teeth abnormalities are not disabling 
conditions under 38 C.F.R. § 4.150, for which service 
connection may be granted for compensation purposes, a basis 
for payment of compensation benefits in connection with the 
veteran's claim for various tooth disorders has not been 
established.  See 38 C.F.R. § 3.381.  

Regarding the claimed TMJ disability, service medical and 
dental records are entirely negative for any complaints, 
findings, or diagnoses relating thereto.  It was not until 
many years following service that the existence of a TMJ 
disorder was initially demonstrated.  Its presence is first 
shown through a private dentist's report, dated in July 2002, 
wherein it was noted that there was found to be a TMJ 
dislocation tendency.  Notwithstanding a showing of current 
TMJ disability, the record is devoid of an in-service jaw 
injury or any documented complaints that were attributed to a 
TMJ disability during service or for almost 18 years 
thereafter.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  Moreover, there is no competent 
opinion of record suggesting a nexus between the veteran's 
currently diagnosed TMJ disorder and his period of military 
service.  On that basis, the veteran's claim for service 
connection for a TMJ disability must fail.  Boyer; Mercado-
Martinez, supra.  

To the extent that the veteran contends that there exists a 
legal basis for a grant of service connection for his claimed 
tooth problems, such argument is without legal merit.  In 
terms of his allegation that there exists a definite link 
between his TMJ disorder and service, notice is taken that 
the veteran, as a lay person without medical education or 
training, is not competent to speak to issues involving 
medical diagnosis or etiology.  Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a dental disorder, inclusive of a TMJ or tooth 
disability.  The benefit sought on appeal is accordingly 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim for service 
connection for a dental disability, to include TMJ 
dysfunction and various tooth disorders.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

                                                        Lung 
Disease

In connection with the veteran's claim for service connection 
for chronic basal bronchitis and right apical scarring, the 
essential facts are as follows:  

An enlistment medical examination in February 1978 was 
negative for complaints or findings referable to chronic 
basal bronchitis or right apical scarring.  

Service medical records indicate that the veteran was treated 
for an upper respiratory infection in June 1978.  In July 
1978, treatment was sought for a three-day history of chest 
pain; the assessment was Tietze's syndrome.  Further 
complaints of chest pain in October 1978 yielded an 
assessment of costochondritis.  

Purified protein derivative (PPD) testing in February 1979 
was interpreted, at least initially, as showing an eight 
millimeter induration.  A chest X-ray in September 1980 was 
found to be within normal limits.  Further PPD testing in 
August 1981 showed an 18-millmeter induration.  A chest X-ray 
at that time was interpreted as normal.  A physician was then 
consulted, whose opinion it was that the veteran had probably 
been PPD-positive prior to service.  It was thus not 
recommended that isoniazid prophylaxis be initiated, but that 
annual chest X-rays be obtained.  

A re-enlistment medical examination in May 1982 indicated 
that then-current testing had shown the veteran to be a PPD 
converter.  

A chest X-ray in July 1983 was interpreted as normal.  

A separation medical examination in September 1984 showed no 
evidence of chronic bronchitis or apical scarring.  Findings 
from a chest X-ray at that time were found to be within 
normal limits.  The veteran voiced complaints of chest pain 
and shortness of breath.  The examiner noted that the veteran 
had normally occurring shortness of breath and an increased 
heart rate when performing heavy manual labor; such was noted 
by the examiner to be non-disabling.  Thus, the service 
medical records are negative for any findings attributed to a 
lower respiratory infection or active lung disease.  

A chest X-ray in August 1996 was interpreted as identifying 
suspicious infiltrates of the right lower lobe.  Further 
chest radiographs in June 2001 disclosed evidence of chronic 
basal bronchitis and right apical scarring. 

The service medical evidence shows that the veteran was 
treated for an upper respiratory infection while on active 
duty.  There is no medical evidence of a lower respiratory 
infection of lung disease during service.  With regard to the 
positive PPD test results, the Board notes that a positive 
PPD test is not itself a disability, rather it is a finding 
on a laboratory tuberculin test used in exploring a possible 
diagnosis of tuberculosis; purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1687, 1756 (28th ed. 1994).  

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment. Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis or any other lung disease, and there are no 
records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis within three years of separation or at 
any tome since.  It is not contended otherwise. 

There is no post-service medical evidence of lung disease 
until August 1996, almost 12 years after service, and there 
is no competent evidence of a nexus between this or any other 
lung disease and any incident of or finding recorded during 
service.  To the extent that the veteran is now contending 
that he had lung problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  Maxon, supra; Forshey, supra.  The Court 
of Appeals for Veterans' Claims has held that such negative 
evidence can be determinative. 

The only evidence of record supporting the veteran's claim is 
his own lay assertions. The veteran has not been shown to 
possess the medical training or the qualifications necessary 
to render a competent opinion as to medical causation.  His 
lay opinions therefore do not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lung disease, and this claim must be denied. As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lung disease, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a dental disability, claimed as TMJ 
dysfunction and various  disorders of the teeth, is denied.  

Service connection for a lung disorder is denied.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


